This day came again the parties, by counsel, and the court, having maturely considered the petition of the petitioner, the briefs of amici curiae and arguments of counsel,' is of opinion that the said respondent has jurisdiction to hear and determine the motions to dismiss the petition of the City of Norfolk. It appears from the said petition that it is sought, to annex territory from Norfolk county and territory from Princess Anne county in the same proceeding. Code, section 2958, requires that the court appointed to hear the case shall be composed of three judges, one of whom shall be the judge of the Circuit Court of the city of Norfolk, one of whom shall be judge of a circuit remote from the territory sought to be annexed, and one of whom shall be the judge of the circuit court of the county in which the territory sought to be annexed lies. Since part of the territory sought to be annexed lies in Norfolk county and part in Princess Anne county, and since neither the judge of the Circuit Court of Norfolk county nor the judge of the Circuit Court of the city of Norfolk is the same person as the judge of the Circuit Court of Princess Anne county, it is *502impossible to appoint a three-judge court, within the limitation prescribed by the statute, to decide any issue raised upon the present petition for annexation filed by the City of Norfolk.
It is therefore considered that the said petition for a writ of prohibition be dismissed and that the respondent recover of the petitioner his costs by him expended about his defense herein.